PER CURIAM.
The Defendant appeals his conviction for aggravated battery and his sentences as a habitual felony offender and prison releas-ee reoffender. We affirm the conviction in all respects, but remand for resentencing.
The Defendant argues that his twenty-year sentence as a habitual offender and his fifteen-year sentence under the Prison Releasee Reoffender Act for the same offense violates the double jeopardy clause. We agree. This court has recently held that a defendant may be sentenced for one offense as either a habitual felony offender or a prison releasee reoffender, but not both. See Adams v. State, 750 So.2d 659 (Fla. 4th DCA 1999); Melton v. State, 746 So.2d 1188 (Fla. 4th DCA 1999); Glare v. State, 745 So.2d 1065-66 (Fla. 4th DCA 1999). Accordingly, we reverse and remand solely for resentencing.
AFFIRMED in part; REVERSED in part; and REMANDED.
GUNTHER, TAYLOR and HAZOURI, JJ., concur.